DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 28th, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see pages 7-11, filed September 28th, 2022, with respect to the rejection(s) of claim(s) 1, 11 & 16 under 35 U.S.C. 103 have been fully considered and are persuasive in regards to the placement of the electrodes in Thapliyal’s disclosure. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of other prior art made of record and newly found prior art that teaches the newly disclosed claim limitations. 
	In general, the implanted medical device recited in the claims’ preamble is not given patentable weight and therefore can be read upon as a functional limitation of the device. The IMD is also not defined with specific dimensions that would distinguish it from anything that could be considered a small medical implant (even a traditional pacemaker and associated leads could be considered small). The prior art only needs teach removal of tissue or an area of tissue that would be reasonably expected to be able to fit a small medical implant there within. McDonnell discloses many of the structural features needed for the device to be configured for IMD/leadless pacemaker removal and many electrosurgical pacemaker lead removal disclosures contain motivation for why it would be obvious to use electrodes/ablation to remove an IMD, too. Therefore, McDonnell in view of most electrosurgical pacemaker references would provide the predictable results of utilizing ablation to remove the tissue overgrowing the small IMD since it is already used and known in the art for removing tissue overgrowing traditional pacemaker leads. 
Regarding Applicant’s arguments on page 12 that Schneider (US 2015/0342680) do not remedy the shortcomings of Thapliyal for dependent claims 3 & 14, the Examiner finds this persuasive due to the withdrawal of the rejection of the independent claims. However, upon further consideration, a new ground(s) of rejection is made in view of the combination of McDonnell in view of other prior art made of record, which will be detailed further in the rejection, below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 11 & 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ouchi (U.S. Pat. No. 6086583), herein referred to as “Ouchi”.
Regarding claim 1, Ouchi teaches an extraction device (electric cautery 50 & insertion part 10) for removing a previously implanted Implantable Medical Device (IMD), wherein the IMD includes a housing and a controller disposed within the housing, the housing of the IMD having a proximal region terminating at a proximal end and a distal region terminating in a distal end (Ouchi’s device would be capable of removing an IMD since an IMD is being interpreted as anything small and therefore any device for removing small objects/tissue/etc. would be capable of also removing an IMD), the extraction device comprising: 
an elongated catheter shaft (insertion part 10) including a proximal end (Col. 5, lines 1-3: a tail end of the insertion part 10 which is connected to an operation part 20 (FIG. 4) is defined as a "proximal end") and a distal end (Col. 4, lines 66-67 & Col. 5, line 1: a head end of the insertion part 10 in the inserting direction is defined as a "distal end") with a lumen (suction opening 13) extending between the proximal end and the distal end of the elongated catheter shaft (col. 5, lines 12-13: The suction opening 13 leads to a suction channel 16 extending in the insertion part 10); 
a retrieval cavity (hood 50) extending distally from the distal end of the elongated catheter shaft (Col. 5, lines 15-16: the electric cautery 50 includes a cylindrical hood 51 mounted to the distal end portion 11), the retrieval cavity is in fluid communication with the lumen of the elongated catheter shaft (see Fig. 4), the retrieval cavity defined by an interior surface of a retrieval cavity defining wall (cylindrical hood 51); and 
one or more inward facing electrodes (electrode 52) electrically exposed along part of the interior surface of the retrieval cavity defining wall (Col. 5, lines 29-30: An electrode 52 is provided to the inner surface of the hood 51) including proximal of a distal end of the retrieval cavity defining wall (Col. 5, lines 36-37: The electrode 52 extends throughout the inner circumference of the hood 51; see Fig. 4 where a portion of electrode 52 extends proximal to a distalmost end of cylindrical hood 51), the one or more inward facing electrodes are electrically coupled to one or more conductors (cable 53) that extend to a proximal region of the extraction device for connection to a source of ablating energy (Col. 5, lines 30-33: In order to supply electricity to the electrode 52, a cable 53 is connected to the electrode 52. The cable 53 is extended through the suction channel 16 to a power source 40 (FIG. 4)) for ablating tissue overgrowing the IMD housing when the IMD housing is positioned at least partially in the retrieval cavity and adjacent the one or more inward facing electrodes (Col. 6, lines 5-9: the surface 101 of the human body cavity is sucked in the hood 51 as shown in FIG. 5. Then, the operator presses a switch 42 of the power source 40 to apply high-frequency voltage to the electrode 52 and the contact plate 41, thereby to cauterize the surface 101 of the human body cavity; where this method describes a device and method capable of removing tissue (including anything embedded within the tissue, whether organic or inorganic) when the tissue is within the retrieval cavity). 
Regarding claim 11, Ouchi teaches an extraction system (Abstract: an electric cautery) comprising:  
an extraction device (electric cautery 50 & insertion part 10) for removing a previously implanted Implantable Medical Device (IMD) having an extraction feature adjacent a proximal end of the IMD (Ouchi’s device would be capable of removing an IMD since an IMD is being interpreted as anything small and therefore any device for removing small objects/tissue/etc. would be capable of also removing an IMD), the extraction device having a proximal region (operation part 20) and a distal region (insertion part 10), the extraction device comprising: 
a retrieval cavity (hood 50) at the distal region of the extraction device that is sized to fit over at least a proximal region of the IMD including over the proximal end of the IMD, the retrieval cavity configured to fit at least partially over tissue overgrowing the extraction feature adjacent the proximal end of the IMD (Col. 6, lines 5-6: the surface 101 of the human body cavity is sucked in the hood 51 as shown in FIG. 5; see Fig. 5 where the amount of tissue within retrieval cavity/hood 50 would also be capable of fitting over an embedded IMD with tissue overgrowth), the retrieval cavity defined by an interior surface of a retrieval cavity defining wall (cylindrical hood 51); 
one or more inward facing electrodes (electrode 52) disposed within the retrieval cavity and electrically exposed along part of the interior surface of the retrieval cavity defining wall (Col. 5, lines 29-30: An electrode 52 is provided to the inner surface of the hood 51) including proximal of a distal end of the retrieval cavity defining wall (Col. 5, lines 36-37: The electrode 52 extends throughout the inner circumference of the hood 51; see Fig. 4 where a portion of electrode 52 extends proximal to a distalmost end of cylindrical hood 51), the one or more inward facing electrodes are electrically coupled to one or more conductors (cable 53) extending to the proximal region of the extraction device (Col. 5, lines 30-33: In order to supply electricity to the electrode 52, a cable 53 is connected to the electrode 52. The cable 53 is extended through the suction channel 16 to a power source 40 (FIG. 4)); and 
an ablation energy source (power source 40) operatively connected to the one or more inward facing electrodes of the extraction device via the one or more conductors (Col. 5, lines 55-57: The cable 53 extends to the exterior of the operation part 20 through the opening 21. The lead wire 53a of the cable 53 is connected to plus terminal of the power source 40), the ablation energy source configured to provide ablating energy to the one or more inward facing electrodes (Col. 6, lines 7-9: power source 40 to apply high-frequency voltage to the electrode 52 and the contact plate 41, thereby to cauterize the surface 101 of the human body cavity) to ablate at least some of the tissue overgrowing the extraction feature adjacent the proximal region of the IMD (where cauterization of the surface of the body cavity is a step also capable of ablating tissue overgrowing an extraction feature of an implanted device or other tissue/implants seeking removal).
Regarding claim 16, Ouchi teaches a method (Col. 6, line 1: The operation of the electric cautery is described) for removing a previously implanted Implantable Medical Device (IMD) from an implant site within a body of a patient (Ouchi’s device would be capable of removing an IMD since an IMD is being interpreted as anything small and therefore any device for removing small objects/tissue/etc. would be capable of also removing an IMD), the method comprising: 
guiding a distal region of an extraction device to the implant site (Col. 6, lines 1-3: an operator manipulates the operation part 20 so that the hood 51 abuts the surface 101 of the human body cavity), the distal region of the extraction device including a retrieval cavity (hood 50) that is configured to fit over a proximal region, including a proximal end of the IMD and also over tissue overgrowing the proximal region, including the proximal end, of the IMD (Col. 6, lines 5-6: the surface 101 of the human body cavity is sucked in the hood 51 as shown in FIG. 5; see Fig. 5 where the amount of tissue within retrieval cavity/hood 50 would also be capable of fitting over an embedded IMD with tissue overgrowth), the retrieval cavity defined by an interior surface of a retrieval cavity defining wall (cylindrical hood 51); 
maneuvering the distal region of the extraction device such that at least part of the proximal region, including the proximal end, of the IMD is received by the retrieval cavity (Col. 6, lines 3-6: Then, the operator turns the operation bulb 23 to start suction. With this, the surface 101 of the human body cavity is sucked in the hood 51 as shown in FIG. 5); 
ablating at least some of the tissue overgrowing the proximal region, including the proximal end, of the IMD using one or more inward facing ablating electrodes (electrode 52) of the extraction device, the one or more inward facing ablating electrodes of the extraction device are electrically exposed along part of the interior surface of the retrieval cavity defining wall (Col. 5, lines 29-30: An electrode 52 is provided to the inner surface of the hood 51) including proximal of a distal end of the retrieval cavity defining wall (Col. 5, lines 36-37: The electrode 52 extends throughout the inner circumference of the hood 51; Col. 6, lines 6-9: the operator presses a switch 42 of the power source 40 to apply high-frequency voltage to the electrode 52 and the contact plate 41, thereby to cauterize the surface 101 of the human body cavity); 
pulling the IMD further into the retrieval cavity (Col. 6, lines 16-18: Further, the blood is partially sucked by the suction through the suction channel 16, when the inner surface 101 of the human body cavity is sucked in the hood 51); and 
removing together the extraction device and the IMD from the body of the patient (while removal of the device and tissue/implant is not explicitly said, Fig. 7 shows the cauterized surface (Col. 6, lines 13-14: the surface 101 of the human body cavity is cauterized as shown by crosshatching in FIG. 7) such that the device and removed tissue/implant have been removed from the body). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 11, 13 & 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over McDonnell et al. (U.S. Pub. No. 2017/0095662), herein referred to as “McDonnell”, in view of Tu et al. (U.S. Pat. No. 5980515), herein referred to as “Tu”. 
Regarding claim 1, McDonnel discloses an extraction device (catheter 500 and retrieval tool 40, Figs. 5A-B, 6A-B) for removing a previously implanted Implantable Medical Device (IMD) (relatively compact implantable medical device 300), wherein the IMD includes a housing (housing 380) and a controller disposed within the housing ([0029]: an electronic controller (not shown), for example, a pulse generator and an associated power supply, contained in housing 380), the housing of the IMD having a proximal region terminating at a proximal end (proximal end 381) and a distal region terminating in a distal end (distal end 382), the extraction device comprising: 
an elongated catheter shaft (elongate shaft 510) including a proximal end ([0033]: a proximal end of shaft 510) and a distal end ([0033]: a distal end of shaft 510) with a lumen (lumen 501) extending between the proximal end and the distal end of the elongated catheter shaft ([0033]: shaft 510 includes a longitudinally extending lumen 501); 
a retrieval cavity (device receptacle 530) extending distally from the distal end of the elongated catheter shaft ([0033]: a tubular sidewall 513 joined to a distal end of shaft 510, wherein tubular sidewall 513 defines a device receptacle 530), the retrieval cavity is in fluid communication with the lumen of the elongated catheter shaft ([0033]: wherein device receptacle 530 is in fluid communication with lumen 501), the retrieval cavity defined by an interior surface of a retrieval cavity defining wall ([0033]: a tubular sidewall 513 joined to a distal end of shaft 510, wherein tubular sidewall 513 defines a device receptacle 530); and 
Additionally, an embodiment of McDonnell’s device utilizes a Nitinol wire on a capture member (830, Figs. 9A-B) that would be capable of performing as an electrode, if connected to an energy source, but McDonnell fails to disclose:
one or more inward facing electrodes electrically exposed along part of the interior surface of the retrieval cavity defining wall including proximal of a distal end of the retrieval cavity defining wall, the one or more inward facing electrodes are electrically coupled to one or more conductors that extend to a proximal region of the extraction device for connection to a source of ablating energy for ablating tissue overgrowing the IMD housing when the IMD housing is positioned at least partially in the retrieval cavity and adjacent the one or more inward facing electrodes.  
However, Tu discloses an extraction device (Abstract: lead extraction system) for removing a previously implanted IMD (Col. 1, lines 7-8: a catheter system and to methods for removing an implanted endocardial pacemaker lead), comprising one or more inward facing electrodes (electrode 20) electrically exposed along part of the interior surface of the retrieval cavity defining wall (distal end 2 of catheter sheath 1; Col. 6, lines 53-58: The catheter sheath 1 has a distal end 2 while the delivery catheter 10 comprises a distal tip section 18, a distal end 19 and a hole saw electrode 20. Under a non-deployed state, the delivery catheter 10 is located within the lumen of the catheter sheath 1) including proximal of a distal end of the retrieval cavity defining wall (see Fig. 6 where electrode 20 is proximal of a distalmost end of distal end 2 of catheter sheath 1), the one or more inward facing electrodes are electrically coupled to one or more conductors (conducting wire 13 & coil wire 21) that extend to a proximal region of the extraction device for connection to a source of ablating energy (Col. 6, lines 2-5: The connector means 7 for the conducting wire 13 to be used to transmit the RF energy is located at the very proximal end of the lead extraction system; lines 62-23: a coil wire 21, which can also serve as the transmission means for RF energy delivery to the electrode 20) for ablating tissue overgrowing the IMD housing (implanted lead 23) when the IMD housing is positioned at least partially in the retrieval cavity and adjacent the one or more inward facing electrodes (see Fig. 8; Col. 7, lines 29-33: An implanted lead 23 with its surrounding scar tissue 24 is to be removed from the body of a patient. The hole saw electrode 20 is positioned to have its sharp edge 22 contacting the scar tissue; lines 37-46: The system is positioned near the target tissue site where the delivery catheter contacts the tissue. The delivery catheter is deployed and the sharp edge of the electrode firmly contacts the tissue to be ablated. By a combination of the following actions: gradually pushing forward the delivery catheter against the tissue mass, rotating the hole saw electrode, and applying RF energy to the hole saw electrode, the target tissue mass is loosened; wherein this method describes where a lead is positioned within the retrieval cavity/catheter and adjacent the electrode(s)). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the retrieval cavity of McDonnell to include the electrode of Tu for the purpose of the catheter shaft having a sharp cutting edge with RF energy delivery capability, that is useful for extraction and removal of undesired lead by minimally invasive procedures. It would be desirable for such a system to cut through the scars along an implanted lead by utilizing sharp edges of the electrode above-mentioned with assistance of RF energy for improved lead removal (Tu: Col. 3, lines 11-19). 
Regarding claim 2, McDonnell in view of Tu discloses a retrieval loop (McDonnell: snare member 42 on device 40) extendable through the lumen of the elongated catheter and into the retrieval cavity (see snare member 42 within cavity 530 in Fig. 6A; [0033]: shaft 510 includes a longitudinally extending lumen 501 configured to receive passage of device retrieval tool 40 therethrough, wherein device receptacle 530 is in fluid communication with lumen 501), the retrieval loop having a proximal region extending out of the proximal region of the extraction device (see snare member 42 outside of cavity 530 in Fig. 6A), the retrieval loop is manipulatable from the proximal region of the retrieval loop by an operator ([0036]: the operator may apply a pull force to retrieval tool 40), the retrieval loop is configured to: 
selectively engage a retrieval feature of the IMD housing (see Fig. 4B; [0031]: snare member 42 is deployed to snare device attachment feature 31) once at least some of the tissue overgrowing the IMD housing including tissue overgrowing the proximal end of the IMD housing has been ablated by the one or more inward facing electrodes (Tu: Col. 7, lines 41-47: By a combination of the following actions: gradually pushing forward the delivery catheter against the tissue mass, rotating the hole saw electrode, and applying RF energy to the hole saw electrode, the target tissue mass is loosened. Thereafter, the lead can then be removed with ease; wherein using Tu’s device for IMD removal, this step would expose a retrieval feature of the IMD since everything but the distalmost end would be exposed); and 
pull the IMD into the retrieval cavity of the extraction device (McDonnell: [0036]: the operator may apply a pull force to retrieval tool 40; where 40 includes 42).  
Regarding claim 4, McDonnell in view of Tu discloses a source of ablating energy operatively coupled to the one or more conductors (Tu: Col. 6, lines 2-5: The connector means 7 for the conducting wire 13 to be used to transmit the RF energy is located at the very proximal end of the lead extraction system; where transmission of RF energy includes an RF source).  
Regarding claim 11, McDonnell discloses an extraction system (catheter 500 and retrieval tool 40, Figs. 5A-B, 6A-B) comprising: 
an extraction device (catheter 500) for removing a previously implanted Implantable Medical Device (IMD) (relatively compact implantable medical device 300) having an extraction feature adjacent a proximal end of the IMD (attachment feature 310; [0029]: attachment feature 310 joined to proximal end 381 of housing 380), the extraction device having a proximal region (proximal end 381) and a distal region (distal end 382), the extraction device comprising: 
a retrieval cavity (device receptacle 530) at the distal region of the extraction device ([0033]: a tubular sidewall 513 joined to a distal end of shaft 510, wherein tubular sidewall 513 defines a device receptacle 530) that is sized to fit over at least a proximal region of the IMD including over the proximal end of the IMD (see Fig. 6B where device 300 is disposed completely within retrieval cavity 530), the retrieval cavity defined by an interior surface of a retrieval cavity defining wall (tubular sidewall 513); 
While McDonnell’s retrieval cavity is configured to fit over the proximal region of the IMD, and that the diameter D1 of the receptacle is approximately 7.6 mm ([0034]), the figures do not depict any tissue overgrowth so McDonnell fails to explicitly disclose the retrieval cavity configured to fit at least partially over tissue overgrowing the extraction feature adjacent the proximal end of the IMD; 
Additionally, an embodiment of McDonnell’s device utilizes a Nitinol wire on a capture member (830, Figs. 9A-B) that would be capable of performing as an electrode, if connected to an energy source, but McDonnell fails to disclose:
one or more inward facing electrodes disposed within the retrieval cavity and electrically exposed along part of the interior surface of the retrieval cavity defining wall including proximal of a distal end of the retrieval cavity defining wall, the one or more inward facing electrodes are electrically coupled to one or more conductors extending to the proximal region of the extraction device; and 
an ablation energy source operatively connected to the one or more inward facing electrodes of the extraction device via the one or more conductors, the ablation energy source configured to provide ablating energy to the one or more inward facing electrodes to ablate at least some of the tissue overgrowing the extraction feature adjacent the proximal region of the IMD.  
However, Tu discloses an extraction device (Abstract: lead extraction system) for removing a previously implanted IMD (Col. 1, lines 7-8: a catheter system and to methods for removing an implanted endocardial pacemaker lead), wherein the retrieval cavity (distal end 2 of catheter system 1) is configured to fit at least partially over tissue overgrowing the extraction feature adjacent the proximal end of the IMD (see Fig. 8 where the tissue mass is shown as being capable of fitting within the distal end/retrieval cavity; Col. 7, lines 41-47: By a combination of the following actions: gradually pushing forward the delivery catheter against the tissue mass, rotating the hole saw electrode, and applying RF energy to the hole saw electrode, the target tissue mass is loosened. Thereafter, the lead can then be removed with ease; wherein using Tu’s device for IMD removal, this step would expose a retrieval feature of the IMD since everything but the distalmost end would be exposed),
one or more inward facing electrodes (electrode 20) disposed within the retrieval cavity and electrically exposed along part of the interior surface of the retrieval cavity defining wall (distal end 2 of catheter sheath 1; Col. 6, lines 53-58: The catheter sheath 1 has a distal end 2 while the delivery catheter 10 comprises a distal tip section 18, a distal end 19 and a hole saw electrode 20. Under a non-deployed state, the delivery catheter 10 is located within the lumen of the catheter sheath 1) including proximal of a distal end of the retrieval cavity defining wall (see Fig. 6 where electrode 20 is proximal of a distalmost end of distal end 2 of catheter sheath 1), the one or more inward facing electrodes are electrically coupled to one or more conductors (conducting wire 13 & coil wire 21) extending to the proximal region of the extraction device (Col. 6, lines 2-5: The connector means 7 for the conducting wire 13 to be used to transmit the RF energy is located at the very proximal end of the lead extraction system; lines 62-23: a coil wire 21, which can also serve as the transmission means for RF energy delivery to the electrode 20); and 
an ablation energy source operatively connected to the one or more inward facing electrodes of the extraction device via the one or more conductors (Col. 6, lines 2-5: The connector means 7 for the conducting wire 13 to be used to transmit the RF energy is located at the very proximal end of the lead extraction system; where transmission of RF energy includes an RF source), the ablation energy source configured to provide ablating energy to the one or more inward facing electrodes to ablate at least some of the tissue overgrowing the extraction feature adjacent the proximal region of the IMD (see Fig. 8; Col. 7, lines 29-33: An implanted lead 23 with its surrounding scar tissue 24 is to be removed from the body of a patient. The hole saw electrode 20 is positioned to have its sharp edge 22 contacting the scar tissue; lines 37-46: The system is positioned near the target tissue site where the delivery catheter contacts the tissue. The delivery catheter is deployed and the sharp edge of the electrode firmly contacts the tissue to be ablated. By a combination of the following actions: gradually pushing forward the delivery catheter against the tissue mass, rotating the hole saw electrode, and applying RF energy to the hole saw electrode, the target tissue mass is loosened; wherein using Tu’s device for IMD removal, this step would expose a retrieval feature of the IMD since everything but the distalmost end would be exposed).  
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the retrieval cavity of McDonnell to include the electrode and ablation capability of Tu for the purpose of the catheter shaft having a sharp cutting edge with RF energy delivery capability, that is useful for extraction and removal of undesired lead by minimally invasive procedures. It would be desirable for such a system to cut through the scars along an implanted lead by utilizing sharp edges of the electrode above-mentioned with assistance of RF energy for improved lead removal (Tu: Col. 3, lines 11-19).
Regarding claim 13, McDonnell in view of Tu discloses a retrieval loop (McDonnell: snare member 42 on device 40) extendable into the retrieval cavity and manipulatable from the proximal region of the extraction device by an operator (see snare member 42 within cavity 530 in Fig. 6A; [0033]: shaft 510 includes a longitudinally extending lumen 501 configured to receive passage of device retrieval tool 40 therethrough, wherein device receptacle 530 is in fluid communication with lumen 501; [0036]: the operator may apply a pull force to retrieval tool 40), the retrieval loop configured to selectively engage the retrieval feature adjacent the proximal end of the IMD (see Fig. 4B; [0031]: snare member 42 is deployed to snare device attachment feature 31) once at least some of the tissue overgrowing the proximal end of the IMD has been ablated (Tu: Col. 7, lines 41-47: By a combination of the following actions: gradually pushing forward the delivery catheter against the tissue mass, rotating the hole saw electrode, and applying RF energy to the hole saw electrode, the target tissue mass is loosened. Thereafter, the lead can then be removed with ease; wherein using Tu’s device for IMD removal, this step would expose a retrieval feature of the IMD since everything but the distalmost end would be exposed), and to pull the IMD into the retrieval cavity of the extraction device (McDonnell: [0036]: the operator may apply a pull force to retrieval tool 40; where 40 includes 42).  
Regarding claim 15, McDonnell in view of Tu discloses wherein the proximal region of the extraction device is configured to remain outside of a body of a patient (McDonnell: see Fig. 5A where catheter 500 and retrieval tool 40 each have handles, 550 and 45, respectively, for the operator to hold external to the patient), and the ablation energy source is also configured to remain outside of a body of a patient (Tu: Col. 6, lines 2-5: The connector means 7 for the conducting wire 13 to be used to transmit the RF energy is located at the very proximal end of the lead extraction system; where the connector is proximal to the handle and therefore the ablation energy source is outside of the body).  
Regarding claim 16, McDonnell discloses a method for removing a previously implanted Implantable Medical Device (IMD) from an implant site within a body of a patient (Item 14: A method for retrieving an implantable medical device from an implant site), the method comprising: 
guiding a distal region (device receptacle 530 on distal end of shaft 510) of an extraction device to the implant site ([0075]: advancing a device receptacle of a catheter of an interventional medical system to the implant site), the distal region of the extraction device including a retrieval cavity (device receptacle 530) that is configured to fit over a proximal region, including a proximal end of the IMD, of the IMD (see Fig. 6B; [0036]: receptacle 530 can be “funneled” over the snared device 300), the retrieval cavity defined by an interior surface of a retrieval cavity defining wall (tubular sidewall 513); 
maneuvering the distal region of the extraction device such that at least part of the proximal region, including the proximal end, of the IMD is received by the retrieval cavity (Item 15: advancing the device receptacle of the catheter over the snared device with the capture member advanced thereover); 
pulling the IMD further into the retrieval cavity ([0079]: applying a pull force; [0080]: advancing the device receptacle over the advanced capture member and the disengaged device); and 
removing together the extraction device and the IMD from the body of the patient ([0033]: Catheter 500 and retrieval tool 40 may be employed together to retrieve medical device 300 from an implant site; while the removal of the catheter 500/ retrieval tool 40/IMD 300 is not explicitly said, it is an implied step since the whole purpose of the system is to retrieve and remove an IMD from the body of a patient).
While McDonnell’s retrieval cavity is configured to fit over the proximal region of the IMD, and that the diameter D1 of the receptacle is approximately 7.6 mm ([0034]), the figures do not depict any tissue overgrowth so McDonnell fails to explicitly disclose the distal region of the extraction device defining a retrieval cavity that is configured to fit also over tissue overgrowing the proximal region, including the proximal end, of the IMD.
Additionally, an embodiment of McDonnell’s device utilizes a Nitinol wire on a capture member (830, Figs. 9A-B) that would be capable of performing as an electrode, if connected to an energy source, but McDonnell fails to disclose:
ablating at least some of the tissue overgrowing the proximal region, including the proximal end, of the IMD using one or more inward facing ablating electrodes of the extraction device, the one or more inward facing ablating electrodes of the extraction device are electrically exposed along part of the interior surface of the retrieval cavity defining wall including proximal of a distal end of the retrieval cavity defining wall. 
However, Tu discloses a method for removing a previously implanted IMD from an implant site within a body of a patient (Col. 1, lines 7-8: methods for removing an implanted endocardial pacemaker lead), wherein the distal region of the extraction device defining a retrieval cavity that is configured to fit also over tissue overgrowing the proximal region, including the proximal end, of the IMD (see Fig. 8 where the tissue mass is shown as being capable of fitting within the distal end/retrieval cavity; Col. 7, lines 41-47: By a combination of the following actions: gradually pushing forward the delivery catheter against the tissue mass, rotating the hole saw electrode, and applying RF energy to the hole saw electrode, the target tissue mass is loosened. Thereafter, the lead can then be removed with ease; wherein using Tu’s device for IMD removal, this step would expose a retrieval feature of the IMD since everything but the distalmost end would be exposed), and
ablating at least some of the tissue overgrowing the proximal region, including the proximal end, of the IMD using one or more inward facing ablating electrodes of the extraction device (Col. 7, lines 41-47: By a combination of the following actions: gradually pushing forward the delivery catheter against the tissue mass, rotating the hole saw electrode, and applying RF energy to the hole saw electrode, the target tissue mass is loosened. Thereafter, the lead can then be removed with ease), the one or more inward facing ablating electrodes (electrode 20) of the extraction device are electrically exposed along part of the interior surface of the retrieval cavity defining wall including proximal of a distal end of the retrieval cavity defining wall (distal end 2 of catheter sheath 1; Col. 6, lines 53-58: The catheter sheath 1 has a distal end 2 while the delivery catheter 10 comprises a distal tip section 18, a distal end 19 and a hole saw electrode 20. Under a non-deployed state, the delivery catheter 10 is located within the lumen of the catheter sheath 1; see Fig. 6 where electrode 20 is proximal of a distalmost end of distal end 2 of catheter sheath 1). 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method of McDonnell to include the electrode and ablation method of Tu for the purpose of the catheter shaft having a sharp cutting edge with RF energy delivery capability, that is useful for extraction and removal of undesired lead by minimally invasive procedures. It would be desirable for such a system to cut through the scars along an implanted lead by utilizing sharp edges of the electrode above-mentioned with assistance of RF energy for improved lead removal (Tu: Col. 3, lines 11-19).
Regarding claim 17, McDonnell in view of Tu discloses after at least some of the tissue overgrowing the proximal region, including the proximal end, of the IMD has been ablated, thereby exposing a retrieval feature of the IMD (Tu: see Fig. 8; Col. 7, lines 29-33: An implanted lead 23 with its surrounding scar tissue 24 is to be removed from the body of a patient. The hole saw electrode 20 is positioned to have its sharp edge 22 contacting the scar tissue; lines 37-46: The system is positioned near the target tissue site where the delivery catheter contacts the tissue. The delivery catheter is deployed and the sharp edge of the electrode firmly contacts the tissue to be ablated. By a combination of the following actions: gradually pushing forward the delivery catheter against the tissue mass, rotating the hole saw electrode, and applying RF energy to the hole saw electrode, the target tissue mass is loosened; wherein using Tu’s device for IMD removal, this step would expose a retrieval feature of the IMD since everything but the distalmost end would be exposed), capturing the retrieval feature with a retrieval loop (McDonnell: [0009]: the operator may maneuver the retrieval tool 40 to snare an attachment feature 310 of the implant device 300) and pulling the IMD further into the retrieval cavity using the retrieval loop ([0036]: the operator may apply a pull force to retrieval tool 40 (which includes snare 42) to disengage device fixation member 350 from the implant site and bring device fixation member 350 into receptacle 530; see Figs. 6A & 6B).  
Regarding claim 18, McDonnell in view of Tu discloses manipulating the retrieval loop from outside the body (McDonnell: [0031]: the operator may deflect, shaft 41, via a steering assembly thereof, to maneuver the deployed snare member 42 into position around attachment feature 310; see Fig. 5A where snare 42 & shaft extends out past handle 45 which is presumably outside of the body when in use) to capture the retrieval feature and to pull the IMD further into the retrieval cavity ([0036]: the operator may apply a pull force to retrieval tool 40 (which includes snare 42) to disengage device fixation member 350 from the implant site and bring device fixation member 350 into receptacle 530; see Figs. 6A & 6B).  

Claims 3 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over McDonnell in view of Tu as applied to claims 1 & 11 above, and further in view of Schneider (U.S. Pub. No. 2015/0342680), herein referred to as “Schneider”.
Regarding claim 3, McDonnell discloses an IMD housing (housing 380) and Tu discloses wherein the one or more inward facing electrodes (electrode 20) extend partially around a circumference of the retrieval cavity (where with Tu’s saw electrode 20, the distalmost portion of the saw comprises teeth such that the section with the teeth constitutes an electrode that extends partially around a circumference of the retrieval cavity/distal end 2 of catheter sheath 1) such that the tissue overgrowing the IMD is cut away by ablation (Tu: Col. 7, lines 41-47: By a combination of the following actions: gradually pushing forward the delivery catheter against the tissue mass, rotating the hole saw electrode, and applying RF energy to the hole saw electrode, the target tissue mass is loosened. Thereafter, the lead can then be removed with ease; wherein using Tu’s device for IMD removal, this step would cut away tissue overgrowing the IMD), but McDonnell in view of Tu fails to disclose that the tissue is only partially cut away, leaving a flap that prevents the cut tissue from migrating away.
	However, Schneider discloses an extraction device (200, Abstract: for separating an implanted object from tissue surrounding such object in a patient’s vasculature system) for removing an implanted device (pacemaker lead 530; where a pacemaker lead is an implantable device) and wherein tissue is only partially cut away ([0139]: cutting tissue 538 either partially (i.e., less than 360 degrees) or completely (i.e., 360 degrees) around the lead or implanted object being extracted), leaving a flap that prevents the cut tissue from migrating away (where the flap/prevention of migration is implied from the incomplete cutting of tissue, if it is not cut completely then it cannot migrate away and is a flap). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the amount of tissue cut by McDonnell in view of Tu to the partial amount cut by Schneider for the purpose of the amount of tissue being cut depending on the size, shape, and configuration of the lead (Schneider: [0139]). 
Regarding claim 14, McDonnell in view of Tu discloses wherein the one or more inward facing electrodes (Tu: electrode 20) extend partially around a circumference of the retrieval cavity (where with Tu’s saw electrode 20, the distalmost portion of the saw comprises teeth such that the section with the teeth constitutes an electrode that extends partially around a circumference of the retrieval cavity/distal end 2 of catheter sheath 1) such that the tissue overgrowing the IMD is cut away by ablation (Tu: Col. 7, lines 41-47: By a combination of the following actions: gradually pushing forward the delivery catheter against the tissue mass, rotating the hole saw electrode, and applying RF energy to the hole saw electrode, the target tissue mass is loosened. Thereafter, the lead can then be removed with ease; wherein using Tu’s device for IMD removal, this step would cut away tissue overgrowing the IMD), but McDonnell in view of Tu fails to disclose that the tissue is only partially cut away, leaving a flap that prevents the cut tissue from migrating away.
However, Schneider discloses an extraction device (200, Abstract: for separating an implanted object from tissue surrounding such object in a patient’s vasculature system) for removing an implanted device (pacemaker lead 530; where a pacemaker lead is an implantable device) and wherein tissue is only partially cut away ([0139]: cutting tissue 538 either partially (i.e., less than 360 degrees) or completely (i.e., 360 degrees) around the lead or implanted object being extracted), leaving a flap that prevents the cut tissue from migrating away (where the flap/prevention of migration is implied from the incomplete cutting of tissue, if it is not cut completely then it cannot migrate away and is a flap). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the amount of tissue cut by McDonnell in view of Tu to the partial amount cut by Schneider for the purpose of the amount of tissue being cut depending on the size, shape, and configuration of the lead (Schneider: [0139]). 

Claims 5-6, 12 & 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over McDonnell in view of Tu as applied to claims 1 & 11 above, and further in view of Thapliyal et al. (U.S. Pat. No. 6183469), herein referred to as “Thapliyal”.
Regarding claim 5, McDonnell discusses that a vacuum may be used with an embodiment ([0007]: the system may further include a vacuum source configured for applying suction through the lumen and capture member passageway of the retrieval tool shaft assembly) but McDonnell in view of Tu fails to disclose a vacuum source fluidly coupled to the retrieval cavity via the lumen of the elongated catheter for extracting debris that is dislodged in the ablation process.
However, Thapliyal discloses a vacuum source fluidly coupled to the retrieval cavity via the lumen of the elongated catheter for extracting debris that is dislodged in the ablation process (see Fig. 3; Col. 16, lines 40-44: catheter system 50 further includes an aspiration or vacuum system (not shown) to aspirate liquids and gases from the target. One or more internal suction lumens 130, 132 within catheter body 62 are suitably coupled to a fluid tube 97 at the proximal end of catheter 60). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the vacuum system of McDonnell in view of Tu to that of Thapliyal for the purpose of aspirating gaseous products of ablation and/or tissue fragments from the target site (Thapliyal: Col. 20, lines 39-40). 
Regarding claim 6, McDonnell discusses that a vacuum may be used with an embodiment ([0007]: the system may further include a vacuum source configured for applying suction through the lumen and capture member passageway of the retrieval tool shaft assembly) but McDonnell in view of Tu fails to disclose a vacuum source fluidly coupled to the retrieval cavity via the lumen of the elongated catheter for extracting debris that is dislodged in the extraction process.  
However, Thapliyal discloses a vacuum source fluidly coupled to the retrieval cavity via the lumen of the elongated catheter for extracting debris that is dislodged in the ablation process (see Fig. 3; Col. 16, lines 40-44: catheter system 50 further includes an aspiration or vacuum system (not shown) to aspirate liquids and gases from the target. One or more internal suction lumens 130, 132 within catheter body 62 are suitably coupled to a fluid tube 97 at the proximal end of catheter 60; Col. 15, lines 17-20: a multi-lumen fitment 114 which provides for interconnections between lumens and electrical leads within catheter 60 and conduits and cables proximal to fitment 114; where the lumens include the retrieval cavity at the distal end). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the vacuum system of McDonnell in view of Tu to that of Thapliyal for the purpose of aspirating gaseous products of ablation and/or tissue fragments from the target site (Thapliyal: Col. 20, lines 39-40).
Regarding claim 12, McDonnell discusses that a vacuum may be used with an embodiment ([0007]: the system may further include a vacuum source configured for applying suction through the lumen and capture member passageway of the retrieval tool shaft assembly) but McDonnell in view of Tu fails to disclose a vacuum source operably coupled to the retrieval cavity of the extraction device for extracting debris being dislodged in the extraction process of the IMD.  
 However, Thapliyal discloses a vacuum source operably coupled to the retrieval cavity of the extraction device for extracting debris being dislodged in the extraction process of the IMD (see Fig. 3; Col. 16, lines 40-44: catheter system 50 further includes an aspiration or vacuum system (not shown) to aspirate liquids and gases from the target. One or more internal suction lumens 130, 132 within catheter body 62 are suitably coupled to a fluid tube 97 at the proximal end of catheter 60; Col. 15, lines 17-20: a multi-lumen fitment 114 which provides for interconnections between lumens and electrical leads within catheter 60 and conduits and cables proximal to fitment 114; where the lumens include the retrieval cavity at the distal end). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the vacuum system of McDonnell in view of Tu to that of Thapliyal for the purpose of aspirating gaseous products of ablation and/or tissue fragments from the target site (Thapliyal: Col. 20, lines 39-40).
Regarding claim 19, McDonnell discusses that a vacuum may be used with an embodiment ([0007]: the system may further include a vacuum source configured for applying suction through the lumen and capture member passageway of the retrieval tool shaft assembly) but McDonnell in view of Tu fails to disclose applying a vacuum to the retrieval cavity while ablating at least some of the tissue overgrowing the proximal region of the IMD, the vacuum for extracting at least some debris that is dislodged during the ablation process.
However, Thapliyal discloses applying a vacuum to the retrieval cavity while ablating at least some of the tissue overgrowing the proximal region of the IMD (see Fig. 3; Col. 20, lines 37-40: the suction lumens 130, 132 also extend through catheter body 62 to a source of vacuum (not shown) for aspirating gaseous products of ablation and/or tissue fragments from the target site; Col. 15, lines 17-20: a multi-lumen fitment 114 which provides for interconnections between lumens and electrical leads within catheter 60 and conduits and cables proximal to fitment 114; where the lumens include the retrieval cavity at the distal end), the vacuum for extracting at least some debris that is dislodged during the ablation process (Col. 23, lines 61-64: excess electrically conductive fluid, other fluids (e.g., blood), or non-ablated tissue fragments may be aspirated from the target site). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the vacuum system of McDonnell in view of Tu to that of Thapliyal for the purpose of aspirating gaseous products of ablation and/or tissue fragments from the target site (Thapliyal: Col. 20, lines 39-40).
Regarding claim 20, McDonnell in view of Tu and Thapliyal discloses wherein the vacuum is applied to a lumen (Thapliyal: fluid tube 97, Fig. 3) outside of the body (see Fig. 22 where everything past connector 114 (shown in Fig. 3) is outside of the body), wherein the lumen is in fluid communication with the retrieval cavity (Col. 16, lines 42-44: One or more internal suction lumens 130, 132 within catheter body 62 are suitably coupled to a fluid tube 97 at the proximal end of catheter 60; Col. 15, lines 17-20: a multi-lumen fitment 114 which provides for interconnections between lumens and electrical leads within catheter 60 and conduits and cables proximal to fitment 114; where the lumens include the retrieval cavity at the distal end).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abigail M Ziegler whose telephone number is (571) 272-1991. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Rodden can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABIGAIL M ZIEGLER/Examiner, Art Unit 3794                                                                                                                                                                                                        /JOANNE M RODDEN/Supervisory Patent Examiner, Art Unit 3794